IN THE SUPREME COURT OF THE STATE OF NEVADA


                       NATIONSBUILDERS INSURANCE                              No. 84227
                       SERVICES, INC., A FOREIGN
                       CORPORATION; AND NBIS
                       CONSTRUCTION & TRANSPORT
                       INSURANCE SERVICES, INC., A
                       FOREIGN CORPORATION,
                       Petitioners,                                              FILED
                       vs.
                       THE EIGHTH JUDICIAL DISTRICT                               MAY 0 4 2022         .
                       COURT OF THE STATE OF NEVADA,                            ELIZABEM A. BROWN
                                                                              CLERK OF SUPREME COURT
                       IN AND FOR THE COUNTY OF                              By
                                                                                   DEPUTY3I-
                       CLARK: AND THE HONORABLE
                       MARK R. DENTON, DISTRICT JUDGE,
                       Respondents,
                         and
                       DIANE SANCHEZ,
                       Real Party in Interest.




                                         ORDER DENYING PETITION
                                   FOR WRIT OF MANDAMUS OR PROHIBITION

                                  This original petition for a writ of mandamus or prohibition
                      challenges a district court order denying reconsideration of petitioners'
                      motion to stay the underlying bad faith insurance action against them while
                      the personal injury action upon which the bad faith suit is based is decided
                      on appeal. Petitioners also filed an emergency motion seeking to stay the
                      district court proceedings pending our consideration of this petition, and on
                      February 14, 2022, we granted a temporary stay pending our receipt and
                      consideration of any opposition to the stay motion and further order of this

SUPREME COURT
     OF
   NEVADA

(01 1947A   .1ZZIO.
                                                                                        2.2- MR 04-1
                    court. Briefing on the stay motion has been completed, and real party in
                    interest has filed an answer to the writ petition.'
                                Having reviewed the petition, answer, and supporting
                    documents, we conclude that our extraordinary and discretionary
                    intervention in this matter is not warranted. See Pan v. Eighth Judicial
                    Dist. Court, 120 Nev. 222, 228, 88 P.3d 840, 844 (2004); Sniith v. Eighth
                    Judicial Dist. Court, 107 Nev. 674. 677, 679, 818 P.2d 849, 851, 853 (1991).
                    In particular, petitioners have not demonstrated that the district court
                    manifestly abused its discretion or exceeded its jurisdiction in refusing to
                    stay the bad faith litigation while an appeal • from an order denying NRCP
                    60(b) relief from the default excess judgment remains pending. See, e.g.,
                    Romano v. Am. Cas. Co. of Reading, Pa., 834 F.2d 968, 969-70 (11th Cir.
                    1987) (recognizing that a bad-faith insurance claim accrues when an excess
                    judgment against the insured becomes final); NRCP 60(c)(2) CThe motion




                         'Real party in interest's rnotion for an extension of time to file the
                    answer is granted; thus, the answer was timely filed on April 4, 2022.

                          Additionally, real party in interest has moved to de-designate as
                    confidential, or to file under seal, claims file notes, which are currently
                    deemed confidential pursuant to the parties stipulated protective order.
                    Petitioners oppose the motion, asserting that they are not the custodians of
                    those confidential records and that a sirnilar motion remains pending below.
                    'Ile motion to de-designate or file under seal is denied.

SUPREPAE COURT
       OF
    NEVADA


ICH 1947A .aailr.
                                                          2
                   [for NR.CP 60(b) relief] does not affect the judgment's finality or suspend its
                   operation."). Accordingly, we
                               ORDER the petition DEN1ED.2




                                                                                          J.
                                                         Hardsty


                                                                Al4G4-0                   J.
                                                         Stiglich


                                                                                          J.
                                                         Herndon




                   cc:   Hon. Mark R. Denton, District Judge
                         Lipson Neilson P.C.
                         Prince Law Group
                         Eighth District Court Clerk




                         In light of this order, we deny the stay motion as moot and vacate
                         2
                   our February 14 temporary stay.

SUPREME COURT
        OF
     NEVADA


(0) 1,47A    AI*
                                                         3
                                                                                    oar
                                                   5:3
                                                     .